Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1, 3-5 and 7-11 are pending.
	Claims 1 and 3-5 are currently amended.
	Claim 11 is newly added.

Restriction/election
	The applicant responded on 01/29/2022 to the requirement for election of species by electing SEQ ID NO: 1 and 2, without traverse.  

Gene Nomenclature
The instant application points out SEQ ID NO: 7 and 8 as the forward and reverse primer of AaWRKY75b (Page 10), which have the same base pairs as the same primer for SEQ ID NO: 1. Therefore it is being interpreted that SEQ ID NO: 1 is WRKY75b. 

Withdrawn rejections
	The rejection of claims 1-10 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant.
	The rejection of claim 2 under 35 USC 112(a) for failing to comply with the enablement requirement is withdrawn in light of amendments made by the applicant.
	The rejection of claims 2 and 6 under 35 USC 112(a) for failing to comply with the written description requirement is withdrawn in light of amendments made by the applicant.
The rejection of claim 2 under 35 USC 102(a)(1) is withdrawn in light of amendments made by the applicant.
The rejection of claim 6 under 35 USC 103 is withdrawn in light of amendments made by the applicant.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "plants" in steps 4 and 5.  There is insufficient antecedent basis for this limitation in the claim because the preamble of claim 5 has been amended to recite a single plant.

Scope of Enablement- How to use
Claim 1 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the products comprising a DNA construct with a nucleic acid of SEQ ID NO: 1 that encodes a polypeptide of SEQ ID NO: 2, does not provide enablement for using products comprising a nucleic acid of SEQ ID NO: 1, encoding SEQ ID NO: 2 that is not able to confer the associated phenotype. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claim. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claim is broadly drawn to the products comprising a DNA construct encoding a polypeptide of SEQ ID NO: 2 regardless of whether DNA is able to confer any useful phenotype to a plant of the polypeptide encoded by said DNA has any function whatsoever.
The applicant teaches that expression of the polypeptide of SEQ ID NO: 2 leads to increased density of secretory glandular` trichomes in plants compared to control (Fig. 2, page 7 Brief Description of the Drawings of Fig. 2).
Applicants do not teach how one of skill in the art could use any of the products that comprise a DNA encoding SEQ ID NO: 2 wherein the polypeptide encoded by the DNA construct is non-functional.  
The state-of-the-art is such that one of skill in the art cannot predict how one of skill in the art could use any of the products that comprise a DNA encoding a polypeptide with as little identity as 80% of SEQ ID NO: 2 wherein the polypeptide encoded by the DNA is non-functional. Guo et al 2004 (PNAS 101: p. 9205-9210) teach that function cannot be predicted from sequence alone, and even a single nucleotide change can abolish or alter function of a protein. Guo et al finds an inactivation probability for each amino acid change of a specific protein to be 34% (p.9209, last paragraph), though this number differs for all proteins. In fact, the inactivation probability for a specific protein cannot easily be predicted from sequence or structure alone. Given this, there is a high likelihood that allowing 20% of the amino acids of the 195 residue-long sequence of SEQ ID NO: 2, which would be 39 amino acids, could lead to a functional change in the protein.
Given the lack of guidance in the instant specification, undue trial and error experimentation would have been required for one of ordinary skill in the art to use the claimed invention throughout the broad scope of the claim.
Therefore, given the breadth of the claim; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would have been required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.

Applicant’s arguments regarding the rejection under 35 USC 112(a) for failing to comply with the enablement requirement
	The applicant has argued the rejection of claim 1 under 35 USC 112(a) for failing to provide enablement for using products comprising a nucleic acid of SEQ ID NO: 1, encoding SEQ ID NO: 2, which would not be able to confer the associated phenotype. On pages 9-14, the applicant urges that the Wands factors have been met, that it is not necessary to specify the method of use if it is known to one skilled in the art and that because the composition is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use. The applicant argues that a composition disclosed in claim 1 is adequately enabled by the original disclosure because the nucleotide represents a piece of genetic code which specifically connotates a method of use by being incorporated into an organism to provide a desired gene expression.
	This argument has been fully considered but it is not persuasive. The lack of a claimed resultant phenotype in claim 1 is so broad as to include not only the effect which is described in the disclosure, but a lack of the phenotype as described in the disclosure. Because the applicant has not demonstrated that the composition may be expressed without produced the phenotype as described in the disclosure, the applicant has failed to enable this scope of the claimed invention.

Written Description
Claims 1, 3-5 and 7-10 remain rejected and claim 11 is newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant claims a nucleotide sequence derived from SEQ ID NO: 1, an amino acid sequence derived from SEQ ID NO: 2 and methods of using the sequences. 
The applicant claims a nucleotide and amino acid sequence with 80% identity to SEQ ID NO: 1 and 2, respectively and methods of using the sequences.
The applicant claims a method of using a sequence for increasing the density of secretory glandular trichomes in plants and several plants in which to use the method.
The applicant has described obtaining SEQ ID NO: 1 by amplifying the AaWRKY75b gene of Artemisia (example 2, page 9).  The applicant has described overexpressing AaWRKY75b in Artemisia annua (example 5, pages 11-12). The applicant described observing an increased trichome density in artemisia (example 7 and 8, pages 13-15). The applicant has described that AaWRKY75b was found to have homology with genes of several other species (Example 9, bridging pages 15-16).  The applicant has described transforming Artemisia annua plants with MsWRKY75b (SEQ ID NO: 3) and MhWRKY75b (SEQ ID NO: 5) genes (Example 16, page 18). Therefore, the applicant has only shown transformation of Artemisia annua with only three specific WRKY75b sequences.
The applicant has not described the extremely broad genus which has been claimed. As claimed, any nucleotide and amino acid sequences with as little as two successive bases or residues in common with SEQ ID NO: 1 or 2 are included in the scope of the claims. Further, the applicant has not adequately described a representative number of species across the claimed genus of having as little as 80% identity with the claimed sequences. Additionally, the applicant has not described expressing any sequence in any of the members of the Markush group of plants in claim 4 with the exception of Artemisia annua. 
Therefore, given the limited working examples and a lack of description of structures relevant to the instantly claimed invention, one of ordinary skill in the art would not have recognized the applicant to be in possession of the claimed invention.

Applicant’s arguments regarding the rejection under 35 USC 112(a) for failing to comply with the written description requirement
	The applicant has argued the rejection under 35 USC 112(a) for failing to comply with the written description requirement. The applicant has asserted in pages 15-17 that examples are not necessary to support the adequacy of a written description, the written description standard may be met even where actual reduction to practice of an invention is absent and there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure. 
	This argument has been fully considered but it is not persuasive. The applicant has only described expression of three genes (SEQ ID NO: 1, 3 and 5) which are 588, 549 and 558 nucleotides long, respectively. Modification of up to 20% identity of each of these sequences would result in sequences with as many as 117, 109 and 111 nucleotides which could be modified anywhere across those three sequences, respectively. Guo et al 2004 (PNAS 101: p. 9205-9210) provides that function cannot be predicted from sequence alone, and even a single nucleotide change can abolish or alter function of a protein.
	The applicant has argued in pages 17-18 that the language of the claim 1 has been amended such that any two consecutive nucleic acid sequences from the claimed sequences should no longer be included. 
	This argument has been fully considered but it is not persuasive. Claim 1, part 1 reads “a nucleotide sequence consisting of a sequence set forth in any one of SEQ ID NO: 1…”. The current amendment has been underlined. The phrase “a sequence”, still includes any two consecutive base pairs within the sequences.
	The applicant has argued on page 18 of the arguments that the members of the Markush group of claim 4 are adequately described because “the other species have been specifically described using binomial nomenclature for the taxonomic classification of the species.” 
	This argument has been fully considered but it is not persuasive. Having listed species which the applicant has contemplated for use of the claimed invention is inadequate to demonstrate possession of the claimed invention in those species. The applicant has only described expression of the sequences in Artemisia. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Chen et al. New Phytologist. 214: 304-316. 2017).
	An embodiment of claim 1 includes a nucleotide sequence of SEQ ID NO: 1.
	An embodiment of claim 2 includes a nucleotide sequence of SEQ ID NO: 2. 
An embodiment of claim 3 includes a method of using the sequence of claim 1 to increase density of secretory glandular trichomes in plants.
	Regarding claim 1, Chen discloses WRKY 2 (accession KX465129), which shares 100% identity with 668 base pair-long instant SEQ ID NO: 1. See alignment below.
	Regarding claim 2, Chen discloses the protein of WRKY 2 (accession APR73463), which shares 100% identity with 195 residue-long instant SEQ ID NO: 2. See alignment below.  
Regarding claim 3, Chen teaches transforming a plant, A. annua, increasing density of secretory glandular trichomes in plants (page 308, right column, paragraph 2) with A. tumefaciens to express WRKY75b (page 307, right column, paragraph 2). 
Therefore, claims 1-3 are anticipated by Chen.

    PNG
    media_image1.png
    615
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    633
    media_image2.png
    Greyscale

	
Applicant’s arguments with respect to the rejection under 35 USC 102(a)(1)
	The applicant has argued that Chen does not teach each claimed limitation. The applicant argues on page 19 that the transitional phrase “consisting of” excludes nucleotides before and after the last nucleotide.
	This argument has been fully considered but it is not persuasive. The phrase “consisting of” indicates that the sequence includes the nucleotides therein. Regardless of the broadness of the 80% identity, the sequence disclosed by Chen shares 100% identity with SEQ ID NO: 1, regardless of whether the sequence of Chen has additional nucleotides beyond the start and end points as defined by claimed SEQ ID NO: 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al. New Phytologist. 214: 304-316. 2017) in view of Escobar-Bravo (Escobar-Bravo et al. Frontiers in Plant Science. 7(1732): 1-16. 2016.
The limitations of the claims which claim 4 is dependent on are addressed in the rejection under 35 USC 102(a)(1) over Chen. 
Claim 4 includes the method of claim 3 wherein the plant is Solanum lycopersicum. 
Chen does not teach increasing the trichome density in Solanum lycopersicum.
Escobar-Bravo teaches expression of a trichome-based resistance trait in Solanum lycopersicum.
It would have been obvious to combine the teaching of Escobar-Bravo with the transformation of an A. annua plant of as taught by Chen because the disease resistance trait of being trichome-based would be expected to further result in disease resistance with an increased density of trichomes.  
Therefore, claim 4 is obvious over Chen in view of Escobar-Bravo.
Claims 5 and 10-11 are newly rejected and claims 7-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al. New Phytologist. 214: 304-316. 2017) in view of the prior art, Movahedi (Movahedi et al. International Journal of Molecular Sciences. 15: 10780-10793. 2014) and Li (Li et al. Mol Biotechnol. 39:201-206. 2008) taken with evidence from Shen (Shen et al. New Phytologist. 210: 1269-1281. 2016). Li has been newly added in response to the applicant’s contention with Official notice taken in the Non-Final Rejection, filed 6/3/2022.
The limitations of claims 1-3 are addressed in the rejection under 35 USC 102(a)(1) above. 
Claim 5 requires gene cloning by extracting total RNA, synthesizing cDNA by reverse transcription, performing PCR amplification with primers SEQ ID NO: 7 and 8 then performing sequence analysis to obtain the target gene; constructing an expression vector containing the target gene; transforming Agrobacterium tumefaciens with the vector containing the target gene; transforming plants with the expression vector via Agrobacterium tumefaciens and confirming transformation of plants via PCR and calculating the density of trichomes of the transgenic plants 
Claims 7 requires the method of claim 5 and specifies amplifying a sequence of the target gene with a high-fidelity enzyme, introducing BamHI and XbaI restriction sites, connecting the target gene to a vector with a ligase, transforming a host cell, picking a monoclonal colony, extracting plasmids for PCR detection and restriction enzyme digestion verification.
Claim 8 requires the method of claim 5 with the addition of using the freeze-thaw method and performing PCR verification.
Claim 9 requires the method of claim 5 with the addition of pre-culturing explants, co-culturing the Agrobacterium tumefaciens strain with the target gene and the explants, and screening via antibiotic-containing culture medium. 
Claim 10 requires the method of claim 5 with the additional limitations that the plants are Artemisia annua and the method further comprises the step of determining the artemisinin content by HPLC-ELSD and screening for plants with an increased artemisinin content.

An embodiment of claim 11 includes a method of increasing a density of secretory glandular trichomes in plants by transforming a plant with an Agrobacterium tumefaciens-carried vector for expressing SEQ ID NO: 1 and calculating the resulting density of secretory glandular trichomes, further requiring using the same primers as in claim 5.
Chen does not explicitly teach some of the routine practices claimed in the instant application but at the contention taken by the applicant in the remarks filed 8/31/2022 to the Official notice taken in the Non-Final Rejection of 6/3/2022, the examiner is addressing these limitations explicitly. 
Movahedi teaches total RNA extraction (figure 6, page 10788).
Li teaches that cDNA is traditionally generated by reverse-transcription (page 201, Introduction, paragraph 1). 
Movahedi teaches using primers for PCR amplification of the target gene (page 10790, paragraph 2). SEQ ID NO: 7 shares 100% identity with positions 56 to 79 of the WRKY2 gene taught by Chen (see alignment below). It would have similarly been obvious to arrive at the use of SEQ ID NO: 8 as a primer for WRKY2 which the applicant discloses is from “WRKY75”, GenBank accession number: KX465129.1, as taught by Chen (see alignment above under rejection under 35 USC 102(a)(1)) but called WRKY2. 
Movahedi transforms Agrobacterium tumefaciens to contain the target gene that transforms a plant with the Agrobacterium tumefaciens (abstract).
Chen teaches calculating the trichome density of transgenic plants (page 316, Fig. S6).
Regarding claim 7, Movahedi teaches use of BamH1 and Xba1 restriction enzymes (page 10788, paragraph 1).
Regarding claim 10, Chen discloses quantifying the artemisinin content using HPLC as described by Shen. Shen provides evidence that the analytical method used was ELSD to quantify (page 1272, right column, paragraph 3).
Movahedi teaches use of freeze-thaw method with Agrobacterium (page 10785, paragraph 2).
It would have been obvious at the time of filing to combine the method of Chen with the methods taught by Movahedi, and Li. These are standard cloning and transformation steps which have long been practiced in the art and are recognized to be interchangeable with the expectation of success by those of ordinary skill in the art. Chen alone has performed what appears to be primary structural limitation of the instantly claimed invention. The limitations regarding procedural steps of amplification and quantification are merely design choices which would have been obvious to have substituted for one of ordinary skill in the art in order to transform a plant to express an increased artemisinin content, to verify transformation and to verify the increase of artemisinin content. 
Therefore, claims 5 and 7-11 are obvious over Chen in view of Movahedi, Li and taken with evidence from Shen.
Instant SEQ ID NO: 7 aligned to WRKY2 of Chen:

    PNG
    media_image3.png
    222
    825
    media_image3.png
    Greyscale



Applicant’s arguments with respect to the rejections under 35 USC 103
The applicant has argued on page 20 that claim 4 is not obvious over Chen in view of Escobar-Bravo for at least three reasons, but the applicant appears to have omitted the rationale. 
Regarding claim 5, which was not previously included in the rejection under 35 USC 103, the applicant has traversed the examiner’s reliance on common knowledge in the art in the Remarks from pages 21-23. The applicant has provided Li in response to the applicant’s request. The Applicant has request on page 24 that the examiner make the next action Non-Final. Because the additional reference does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. 
See MPEP 2144.03 D: 
If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final. If the newly cited reference is added for reasons other than to support the prior common knowledge statement or a new ground of rejection is introduced by the examiner that is not necessitated by applicant’s amendment of the claims, the rejection may not be made final. See MPEP § 706.07(a).
	The applicant has argued that all claim limitations must be disclosed in the prior art, referring to the currently amended language of claim 5, emphasizing “consisting of a sequence”. The applicant further argues that WRKY2 of Chen has 668 base pairs and only the 56th to the 643rd share 100% identity with  SEQ ID NO: 1 of claim 5. The applicant further argues that “the sequence must have at least 80% homology [sic] with a sequence consisting of [emphasis added by applicant] one of the nucleotide sequences”. 
This argument has been fully considered but it is not persuasive. The sequence disclosed by Chen shares 100% identity with SEQ ID NO: 1, regardless of whether the sequence of Chen has additional nucleotides beyond the start and end points as defined by claimed SEQ ID NO: 1.
On page 26 the applicant argues the limitations in the currently amended version of claim 5. The applicant argues that the limitation of performing PCR amplification with primers set forth in SEQ ID NO: 7 and 8 and performing sequence analysis to obtain the target gene is not addressed. 
This argument has been fully considered but it is not persuasive. Amplifying a target gene with primers is commonly practiced in the art. In response to the applicant’s contention with the examiner taking official notice on the routine steps claimed, the examiner has expounded on these points in the present rejection.
	The applicant has argued on pages 27-28 that there is no rationale to combine or modify the prior art. The applicant argues that a mere conclusory statement is not sufficient and that some objective rationale is necessary to combine the teachings of references. The applicant argues this was not achieved in the Non-Final rejection of 6/3/2022. 
	This argument has been fully considered but it is not persuasive. Because Chen anticipates a majority of the structural limitations with regards to the sequence used and the functional expectation in a plant, the remaining limitations are merely design choices of standard practice which one of ordinary skill in the art would recognize as interchangeable to arrive at the same product, or confirmation of that product, with a reasonable expectation of success. 
	The applicant has argued that the examiner relied on impermissible hindsight from pages 28- 29, including that the examiner taking Official notice is an exercise of impermissible hindsight. The applicant states that the examiner has presented no references to establish that the differences between claim 6 and the prior art would have been known. 
	This argument has been fully considered but it is not persuasive. This argument is relying on contention with the taking of Official notice which is addressed above.
	The applicant has argued that there would not be predictability of success on pages 30-33.
	This argument has been fully considered but it is not persuasive.  Because Chen anticipates a majority of the structural limitations with regards to the sequence used and the functional expectation in a plant, the remaining limitations are merely design choices of standard practice which one of ordinary skill in the art would recognize as interchangeable to arrive at the same product, or confirmation of that product, with a reasonable expectation of success.

Conclusion
	Claims 1, 3-5 and 7-11 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662 
              
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663